     Case 2:19-cv-06301-AB-KS Document 89 Filed 08/07/20 Page 1 of 3 Page ID #:3397



 1   JEAN-PAUL CIARDULLO, CA Bar No. 284170
       jciardullo@foley.com
 2   FOLEY & LARDNER LLP
     555 South Flower Street, Suite 3300
 3   Los Angeles, CA 90071
     Telephone: 213-972-4500
 4   Facsimile: 213-486-0065
 5   ELEY O. THOMPSON (pro hac vice)
       ethompson@foley.com
 6   FOLEY & LARDNER LLP
     321 N. Clark Street, Suite 2800
 7   Chicago, IL 60654-5313
     Telephone: 312-832-4359
 8   Facsimile: 312-83204700
 9   RUBEN J. RODRIGUES (pro hac vice)
        rrodrigues@foley.com
10   LUCAS I. SILVA (pro hac vice)
        lsilva@foley.com
11   JOHN W. CUSTER (pro hac vice)
        jcuster@foley.com
12   FOLEY & LARDNER LLP
     111 Huntington Avenue, Suite 2500
13   Boston, MA 02199-7610
     Telephone: (617) 342-4000
14   Facsimile: (617) 342-4001
15   Attorneys for Plaintiff
16   Philips North America LLC

17
                            UNITED STATES DISTRICT COURT

18
                          CENTRAL DISTRICT OF CALIFORNIA

19
                                      WESTERN DIVISION

20                                            Case No. 2:19-cv-06301-AB-KS
        Philips North America LLC,
21                                            JOINT STIPULATION TO MODIFY
                        Plaintiff,
22                                            THE SCHEDULING ORDER
           vs.
23

24      Garmin International, Inc. and        Hon. André Birotte Jr.
        Garmin Ltd.,
25
                        Defendants.
26

27

28
     Case 2:19-cv-06301-AB-KS Document 89 Filed 08/07/20 Page 2 of 3 Page ID #:3398



 1          Plaintiff Philips North America LLC (“Philips”) and Defendants Garmin International,
 2   Inc. and Garmin Ltd. (collectively “Garmin”) hereby jointly stipulate and respectfully request
 3   that the Court extend some of the deadlines previously included in the Court’s Original
 4   Scheduling Order as set forth in the table below. While the parties have been working to
 5   complete fact discovery, the realities of client and attorney schedules in a work-from home
 6   situation, and the need to schedule remote depositions across multiple time zones, have
 7   complicated those efforts. Even so, the parties are proposing a limited extension of time that
 8   would only affect the deadlines for the close of fact discovery, expert reports, expert discovery,
 9   and the filing of dispositive motions.
10          All other deadlines in the Court’s original Scheduling Order of January 8, 2020 (Dkt. 51)
11   would remain in place.
12          Additionally, and in the interests of streamlining and simplifying the case, the parties
13   have also agreed to deadlines to narrow the dispute by limiting their infringement and invalidity
14   contentions to a certain number of asserted claim and prior art references. Those deadlines have
15   been included in the table below.
16          Accordingly, and for good cause shown, the parties respectfully request that the Court
17   enter an amended scheduling order consistent with the below. A Proposed Order has been filed
18   herewith.
19

20               EVENT                         OLD DATE                NEW PROPOSED DATE
21    Plaintiff to limit asserted n/a                                  August 24, 2020
22    patent claims to no more than
      7 per patent and 20 total.
23

24
      Fact Discovery Cut-off          September 4, 2020                September 18, 2020

25    Defendants to limit asserted n/a                                 September 25, 2020
      pieces of prior art (with any
26
      combination constituting one
27    piece of prior art) to no more
      than 7 per patent and 30 total.
28
      Opening Expert Reports          September 25, 2020               October 9, 2020
                                                     1                                JOINT STIPULATION
                                                                              CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 89 Filed 08/07/20 Page 3 of 3 Page ID #:3399




 1    Rebuttal Expert Reports        October 16, 2020             October 30, 2020
 2
      Expert Discovery Cut-off       November 6, 2020             November 13, 2020
 3
      Dispositive Motion Filing      November 24, 2020            December 4, 2020
 4
      Deadline
 5

 6    Dated: August 7, 2020                      Respectfully submitted,
 7
      LAMKIN IP DEFENSE                          FOLEY & LARDNER LLP
 8

 9
      /s/ Rachael D. Lamkin                      /s/ Jean-Paul Ciardullo
      Rachael D. Lamkin (246066)                 Jean-Paul Ciardullo, CA Bar No. 284170
10    LAMKIN IP DEFENSE                             jciardullo@foley.com
11
      One Harbor Drive, Suite 304                555 South Flower Street, Suite 3300
      Sausalito, CA 94965                        Los Angeles, CA 90071
12    RDL@LamkinIPDefense.com                    Telephone: 213-972-4500
13    916.747.6091                               Facsimile: 213-486-0065
      Attorney for Defendant
14    Garmin USA, Inc.                           Eley O. Thompson (pro hac vice)
15                                                 ethompson@foley.com
      Michelle L. Marriott (pro hac vice)        321 N. Clark Street, Suite 2800
16    michelle.marriott@eriseip.com              Chicago, IL 60654-5313
17    Erise IP, P.A.                             Telephone: 312-832-4359
      7015 College Blvd., Suite 700              Facsimile: 312-83204700
18    Overland Park, KS 66211
19    (913) 777-5600 Telephone                   Lucas I. Silva (pro hac vice)
      (913) 777-5601 Facsimile                     lsilva@foley.com
20
                                                 Ruben J. Rodrigues (pro hac vice)
21                                                 rrodrigues@foley.com
                                                 111 Huntington Avenue, Suite 2500
22
                                                 Boston, MA 02199-7610
23                                               Telephone: (617) 342-4000
                                                 Facsimile: (617) 342-4001
24

25                                               Attorneys for Plaintiff
                                                 Philips North America LLC
26

27
           I certify that Rachael D. Lamkin authorized the electronic filing of this document.
28
           /s/ Jean-Paul Ciardullo

                                                 2                                 JOINT STIPULATION
                                                                           CASE NO. 2:19-cv-06301-AB-KS
